Harvey, C. J.
(limited concurrence): As I read the pleadings in this action, as they are modified by the stipulation of the parties, there is presented for our decision a relatively simple question, which may be stated as follows: When the state highway commission has rightfully condemned real property for highway purposes and later finds that a part of the real property so condemned is no *202longer needed for highway purposes may it sell the property no longer needed and give good title to it? The affirmative answer to the question is found in our statute (G. S. 1945 Supp. 68-413).